Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 12/10/2021 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 06/09/2020 is a has no priority is acknowledged.
Drawings
3.  	The drawings were received on 06/09/2020 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 06/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 06/09/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 14, 27 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20210321421 A1 Osawa et al. (Hereinafter “Osawa").
 	    As per claim 1, Osawa teaches a method for wireless communication at a user equipment (UE), comprising: determining that a first configured uplink resource of a plurality of configured uplink resources for uplink communications of a first priority at least partially overlaps in time with a second uplink resource for uplink communications of a second priority that is lower than the first priority (para [0053-0056], fig. 3,4, determining two sets of resources for uplink transmission having multiple priorities and at least partially overlaps in time with a second uplink resource for uplink communications of a second priority that is lower than the first priority); cancelling, based at least in part on the determining, at least a portion of a second uplink communication of the second priority, starting before or at a first symbol of the second uplink resource that overlaps with a first symbol of the first configured uplink resource (para [0053-0056], fig. 3,4, cancelling portion of a second uplink communication of the second priority at a first symbol of the second uplink resource that overlaps with a first symbol of the first configured uplink resource); and transmitting a first uplink communication of the first priority via the first configured uplink resource (para [0053-0056], fig. 53 transmitting the information through LTE which is having first priority  via the first configured uplink resource ). 
   	 As per claim 14, Osawa teaches a method for wireless communication at a base station, comprising: configuring a plurality of configured uplink resources for uplink communications of a first priority from a user equipment (UE) to the base station (para [0053-0056], fig. 3,4,  configuring plurality of resources for first priority from user terminal); determining that a first configured uplink resource of the plurality of configured uplink resources at least partially overlaps with a second uplink resource of a second uplink communication of a second priority that is lower than the first priority ( para [0053-0056], fig. 3,4, configuring two sets of resources for uplink transmission having multiple priorities and at least partially overlaps in time with a second uplink resource for uplink communications of a second priority that is lower than the first priority); cancelling, based at least in part on the determining, at least a portion of the second uplink communication starting before or at a first symbol of the second uplink resource that overlaps with a first symbol of the first configured uplink resource ( para [0053-0056], fig. 3,4, cancelling portion of a second uplink communication of the second priority at a first symbol of the second uplink resource that overlaps with a first symbol of the first configured uplink resource); and receiving a first uplink communication of the first priority via the first configured uplink resource (para [0053-0056], fig. 3,4 , receiving the information through LTE which is having first priority  via the first configured uplink resource).
          As per claim 27, Osawa teaches an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: determine that a first configured uplink resource of a plurality of configured uplink resources for uplink communications of a first priority at least partially overlaps in time with a second uplink resource for uplink communications of a second priority that is lower than the first priority ( para [0053-0056], fig. 3,4, determining two sets of resources for uplink transmission having multiple priorities and at least partially overlaps in time with a second uplink resource for uplink communications of a second priority that is lower than the first priority); cancel, based at least in part on the determining, at least a portion of a second uplink communication of the second priority, starting before or at a first symbol of the second uplink resource that overlaps with a first symbol of the first configured uplink resource (para [0053-0056], fig. 3,4, cancelling portion of a second uplink communication of the second priority at a first symbol of the second uplink resource that overlaps with a first symbol of the first configured uplink resource ); and transmit a first uplink communication of the first priority via the first configured uplink resource (para [0053-0056], fig. 3,4 , transmitting the information through LTE which is having first priority  via the first configured uplink resource  ).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 5-7, 9-10,12-13, 18-20, 25-26, 31, 33,34,36-37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa further view of US PG Pub US 20190261361 A1 to Xiong et al (hereinafter Xiong).

            As per claim 5, Osawa teaches the method of claim 1, wherein: the plurality of configured uplink resources for uplink communications of the first priority comprise semi-persistent scheduled (SPS) resources for transmission of acknowledgment feedback or scheduling requests(para [0080] , comprises plurality of semi-persistent scheduled (SPS) resources for HARQ ).; and wherein the second uplink resource for uplink communications of the second priority is a semi-persistent uplink resource for uplink communications of the second priority (para [0080] , the second resources having second priorities for uplink communication is semi-persistent uplink resources).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Osawa by the plurality of configured uplink resources for uplink communications of the first priority comprise semi-persistent scheduled (SPS) resources for transmission of acknowledgment feedback or scheduling requests ; and wherein the second uplink resource for uplink communications of the second priority is a semi-persistent uplink resource for uplink communications of the second priority as suggested by Xiong, this modification would benefit  Osawa for secure data transfer in mobile communication system.
            As per claim 6, Osawa teaches the method of claim 5, Xiong teaches wherein the semi-persistent uplink resource is for transmission of one or more of a lower priority scheduling request, a lower priority channel state information transmission, lower priority acknowledgment feedback, or any combinations thereof (para [0053-0056], uplink grant is for transmission of one or more of a lower priority scheduling request).
 	Examiner supplies the same rataional as supplied in claim 5.
            As per claim 7, Osawa teaches a method for wireless communication at a user equipment (UE), comprising: receiving, from a base station, configuration information for a plurality of configured uplink resources for uplink communications of a first priority from the UE to the base station (para [0053-0056], fig. 3,4 , receiving from a base station plurality of resources such NR and LTE for uplink and downlink communication having plurality priorities based on the resources), receiving, from the base station, a first uplink grant for a first uplink communication with a third priority that is higher than the first priority, the first uplink grant indicating first uplink resources that at least partially overlap with the first configured uplink resource ( para [0053-0056], fig. 3,4 ,  receiving from the base station and uplink grand for uplink transmission that is having higher priority, grant indicating first uplink resources that at least partially overlap with the first configured uplink resource ); and transmitting the first uplink communication using the first uplink resources (para [0053-0056], fig. 3,4 , transmitting the information through LTE which is having first priority  via the first configured uplink resource).
 	Xiong teaches wherein an uplink grant from the base station for an uplink communication of a second priority that is lower than the first priority is expected only to use uplink resources that are non-overlapping with a first configured uplink resource of the plurality of configured uplink resources (para [0072-0073], uplink grant from the base station for uplink communication having resources priority is lower than other resource that on non-overlapping region first configured uplink resource of the plurality of configured uplink resources  ).
 	Examiner supplies the same rataional as supplied in claim 5.
            As per claim 9, Osawa teaches the method of claim 7, wherein the plurality of configured uplink resources for uplink communications of the first priority comprise semi-persistent scheduled (SPS) resources for transmission of the uplink communications of the first priority (para [0080], the second resources having second priorities for uplink communication is semi-persistent uplink resources).
 	Examiner supplies the same rataional as supplied in claim 5.
            As per claim 10, Osawa teaches the method of claim 9, wherein the uplink communications of the first priority comprise high priority (HP) acknowledgment feedback for one or more HP downlink transmissions, or a HP scheduling request (SR) transmission to the base station (para [0053-0056], LTE and NR request transmission are there and one of them is high priority request).
            As per claim 12, Osawa teaches the method of claim 7, Xiong teaches wherein: the plurality of configured uplink resources for uplink communications of the first priority comprise semi-persistent scheduled (SPS) resources for transmission of acknowledgment feedback or scheduling requests(para [0080] , comprises plurality of semi-persistent scheduled (SPS) resources for HARQ ); and wherein the second priority is associated with a configured uplink grant for uplink communications of the second priority(para [0080] , the second resources having second priorities for uplink communication is semi-persistent uplink resources).
 	Examiner supplies the same rataional as supplied in claim 5.
            As per claim 13, Osawa Xiong teaches the method of claim 12, wherein the configured uplink grant is for transmission of one or more of a lower priority scheduling request, a lower priority channel state information transmission, lower priority acknowledgment feedback, or any combinations thereof (para [0053-0056], uplink grant is for transmission of one or more of a lower priority scheduling request).
            As per claim 18, Osawa teaches the method of claim 14, Xiong teaches wherein: the plurality of configured uplink resources for uplink communications of the first priority comprise semi-persistent scheduled (SPS) resources for transmission of acknowledgment feedback or scheduling requests(para [0080] , comprises plurality of semi-persistent scheduled (SPS) resources for HARQ ); and wherein the second uplink resource is a semi-persistent uplink resource for uplink communications of the second priority(para [0080] , the second resources having second priorities for uplink communication is semi-persistent uplink resources).
 	Examiner supplies the same rataional as supplied in claim 5.
           As per claim 19, Osawa teaches the method of claim 18, wherein the semi-persistent uplink resource is for transmission of one or more of a lower priority scheduling request, a lower priority channel state information transmission, lower priority acknowledgment feedback, or any combinations thereof (para [0053-0056], uplink grant is for transmission of one or more of a lower priority scheduling request)..
            As per claim 20, Osawa teaches a method for wireless communication at a base station, comprising: transmitting, to a user equipment (UE), configuration information for a plurality of configured uplink resources for uplink communications of a first priority from the UE to the base station (para [0053-0056], fig. 3,4 , base station is transmitting to the user equipment  configuration information for a plurality of configured uplink resources for uplink communications of a having resource LTE first priority from the UE to the base station), transmitting, to the UE, a first uplink grant for a first uplink communication with a second priority that is higher than the first priority, the first uplink grant indicating first uplink resources that at least partially overlap with the first configured uplink resource ( para [0053-0056], fig. 3,4 ,  transmitting to the user station and uplink grand for uplink transmission that is having higher priority, grant indicating first uplink resources that at least partially overlap with the first configured uplink resource); and receiving the first uplink communication using the first uplink resources (para [0053-0056], fig. 3,4 , receiving the information through LTE which is having first priority  via the first configured uplink resource ).
	Xiong teaches wherein an uplink grant from the base station for an uplink communication of a second priority that is lower than the first priority is expected only to use uplink resources that are non-overlapping with a first configured uplink resource of the plurality of configured uplink resources (para [0072-0073], uplink grant from the base station for uplink communication having resources priority is lower than other resource that on non-overlapping region first configured uplink resource of the plurality of configured uplink resources  ).
 	Examiner supplies the same rataional as supplied in claim 5.
            As per claim 25, Osawa teaches the method of claim 20, wherein: the plurality of configured uplink resources for uplink communications of the first priority comprise semi-persistent scheduled (SPS) resources for transmission of acknowledgment feedback or scheduling requests para [0080] , comprises plurality of semi-persistent scheduled (SPS) resources for HARQ ).;; and wherein the uplink communication of the second priority is associated with a configured uplink grant for uplink communications of the second priority(para [0080] , the second resources having second priorities for uplink communication is semi-persistent uplink resources).
 	Examiner supplies the same rataional as supplied in claim 5.
            As per claim 26, Osawa teaches the method of claim 25, wherein the configured uplink grant is for transmission of one or more of a lower priority scheduling request, a lower priority channel state information transmission, lower priority acknowledgment feedback, or any combinations thereof (para [0053-0056], uplink grant is for transmission of one or more of a lower priority scheduling request).
            
            As per claim 31, Osawa teaches an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a base station, configuration information for a plurality of configured uplink resources for uplink communications of a first priority from the UE to the base station(para [0053-0056], fig. 3,4 , receiving from a base station plurality of resources such NR and LTE for uplink and downlink communication having plurality priorities based on the resources), receiving, from the base station, a first uplink grant for a first uplink communication with a third priority that is higher than the first priority, the first uplink grant indicating first uplink resources that at least partially overlap with the first configured uplink resource(para [0053-0056], fig. 3,4 ,  receiving from the base station and uplink grand for uplink transmission that is having higher priority, grant indicating first uplink resources that at least partially overlap with the first configured uplink resource ); ); and transmit the first uplink communication using the first uplink resources (para [0053-0056], fig. 3,4 , transmitting the information through LTE which is having first priority  via the first configured uplink resource ).
 	Xiong teaches wherein an uplink grant from the base station for an uplink communication of a second priority that is lower than the first priority is expected only to use uplink resources that are non-overlapping with a first configured uplink resource of the plurality of configured uplink resources (para [0072-0073], uplink grant from the base station for uplink communication having resources priority is lower than other resource that on non-overlapping region first configured uplink resource of the plurality of configured uplink resources).
 	Examiner supplies the same rataional as supplied in claim 5.
            As per claim 33, Osawa teaches the apparatus of claim 31, Xiong teaches wherein the plurality of periodic uplink resources for uplink communications of the first priority comprise semi-persistent scheduled (SPS) resources for transmission of the uplink communications of the first priority (para [0080] , the second resources having second priorities for uplink communication is semi-persistent uplink resources).
 	Examiner supplies the same rational as supplied in claim 5.
.            As per claim 34, Osawa teaches the apparatus of claim 33, wherein the uplink communications of the first priority comprise high priority (HP) acknowledgment feedback for one or more HP downlink transmissions, or a HP scheduling request (SR) transmission to the base station (para [0053-0056], LTE and NR request transmission are there and one of them is high priority request)..
            As per claim 36, Osawa teaches the apparatus of claim 31, Xiong teaches wherein: the plurality of configured uplink resources for uplink communications of the first priority comprise semi-persistent scheduled (SPS) resources for transmission of acknowledgment feedback or scheduling requests (para [0080] , comprises plurality of semi-persistent scheduled (SPS) resources for HARQ );; and wherein the second priority is associated with a configured uplink grant for uplink communications of the second priority (para [0080] , the second resources having second priorities for uplink communication is semi-persistent uplink resources).
 	Examiner supplies the same rataional as supplied in claim 5.
            As per claim 37, Osawa teaches the apparatus of claim 36, wherein the configured uplink grant is for transmission of one or more of a lower priority scheduling request, a lower priority channel state information transmission, lower priority acknowledgment feedback, or any combinations thereof (para [0053-0056], uplink grant is for transmission of one or more of a lower priority scheduling request).
Allowable Subject Matter
 	Claim 2-4, 8 11 15-17 21-24 28-30, 32 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20190037577 A1; US Patent Publication US 20190261361  A1,   US Patent Publication US 20190261361 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANEZ C EBRAHIM/ Primary Examiner, Art Unit 2467